Case 2:19-cr-00767-SRC Document 14 Filed 10/22/19 Page 1 of 6 PagelD: 34

U.S. Department of Justice

 

United States Atiorney
District of New Jersey
Criminal Division

 

970 Broad Street, 7 floor 973-645-2700
Newark, New Jersey 07102

September 3, 2019

K. Anthony Thomas, Esq.

Office of the Federal Public Defender
1002 Broad Street

Newark, New Jersey 07102

Re: U.S. v. Zamid Lowery
Mag. No. 19-4298

Dear Mr. Thomas:

This letter sets forth the plea agreement between your client, Zamid
Lowery, and the United States Attorney for the District of New Jersey (“this
Office”).

Charge

Conditioned on the understandings specified below, this Office will
accept a guilty plea from Zamid Lowery to a one-count Information charging
him with possession of firearms and ammunition after having been convicted of
a felony, in violation of 18 U.S.C, § 922(g){1), If Zamid Lowery enters a guilty
plea and is sentenced on this charge, and otherwise fully complies with all of
the terms of this agreement, this Office will not initiate any further criminal
charges against Zamid Lowery for his possession of firearms and ammunition
on or about September 23, 2018. In the event that a guilty plea in this matter
is not entered for any reason or the judgment of conviction entered as a result
of this guilty plea does not remain in full force and effect, defendant agrees that
any dismissed charges and any other charges that are not time-barred by the
applicable statute of limitations on the date this agreement is signed by Zamid
Lowery may be commenced against him, notwithstanding the expiration of the
limitations period after Zamid Lowery signs the agreement,
Case 2:19-cr-00767-SRC Document 14 Filed 10/22/19 Page 2 of 6 PagelD: 35

Sentencing

The violation of 18 U.S.C. § 922(g)(1) to which Zamid Lowery agrees to
plead guilty carries a statutory maximum prison sentence of 10 years and a
statutory maximum fine equal to the greatest of: (1) $250,000; (2) twice the
gross amount of any pecuniary gain that any persons derived from the offense;
or (3) twice the gross amount of any pecuniary loss sustained by any victims of
the offense. Fines imposed by the sentencing judge may be subject to the
payment of interest.

The sentence to be imposed upon Zamid Lowery is within the sole
discretion of the sentencing judge, subject to the provisions of the Sentencing
Reform Act, 18 U.S.C. § 3551-3742, and the sentencing judge’s consideration
of the United States Sentencing Guidelines. The United States Sentencing
Guidelines are advisory, not mandatory. The sentencing judge may impose any
reasonable sentence up to and including the statutory maximum term of
imprisonment and the maximum statutory fine. This Office cannot and does
not make any representation or promise as to what guideline range may be
found by the sentencing judge, or as to what sentence Zamid Lowery ultimately
will receive.

Further, in addition to imposing any other penalty on Zamid Lowery, the
sentencing judge: (1) will order Zamid Lowery to pay an assessment of $100
pursuant to 18 U.S.C. § 3013, which assessment must be paid by the date of
sentencing; (2) may order Zamid Lowery to pay restitution pursuant to 18
U.S.C. § 3663 et seq.; (3) must order forfeiture, pursuant to 18 U.S.C. §
924(d){1) and 28 U.S.C. § 2461; and (4) pursuant to 18 U.S.C. § 3583, may
require Zamid Lowery to serve a term of supervised release of not more than 3
years, which will begin at the expiration of any term of imprisonment imposed.
Should Zamid Lowery be placed on a term of supervised release and
subsequently violate any of the conditions of supervised release before the
expiration of its term, Zamid Lowery may be sentenced to not more than 2
years of imprisonment in addition to any prison term previously imposed,
regardless of the statutory maximum term of imprisonment set forth above and
without credit for time previously served on post-release supervision, and may
be sentenced to an additional term of supervised release.

Rights of This Office Regarding Sentencing

Except as otherwise provided in this agreement, this Office reserves its
right to take any position with respect to the appropriate sentence to be
imposed on Zamid Lowery by the sentencing judge, to correct any
misstatements relating to the sentencing proceedings, and to provide the
sentencing judge and the United States Probation Office all law and
information relevant to sentencing, favorable or otherwise. In addition, this
Office may inform the sentencing judge and the United States Probation Office

2
Case 2:19-cr-00767-SRC Document 14 Filed 10/22/19 Page 3 of 6 PagelD: 36

of: (1) this agreement; and (2) the full nature and extent of Zamid Lowery’s
activities and relevant conduct with respect to this case.

Stipulations

This Office and Zamid Lowery agree to stipulate at sentencing to the
statements set forth in the attached Schedule A, which hereby is made a part
of this plea agreement. This agreement to stipulate, however, cannot and does
not bind the sentencing judge, who may make independent factual findings
and may reject any or all of the stipulations entered into by the parties. To the
extent that the parties do not stipulate to a particular fact or legal conclusion,
each reserves the right to argue the existence of and the effect of any such fact
or conclusion upon the sentence. Moreover, this agreement to stipulate on the
part of this Office is based on the information and evidence that this Office
possesses as of the date of this agreement. Thus, if this Office obtains or
receives additional evidence or information prior to sentencing that it
determines to be credible and to be materially in conflict with any stipulation in
the attached Schedule A, this Office shall not be bound by any such
stipulation. A determination that any stipulation is not binding shall not
release either this Office or Zamid Lowery from any other portion of this
agreement, including any other stipulation. If the sentencing court rejects a
stipulation, both parties reserve the right to argue on appeal or at post-
sentencing proceedings that the sentencing court was within its discretion and
authority to do so. These stipulations do not restrict this Office’s right to
respond to questions from the Court and to correct misinformation that has
been provided to the Court.

Waiver of Appeal and Post-Sentencing Rights

As set forth in Schedule A, this Office and Zamid Lowery waive certain
rights to file an appeal, collateral attack, writ, or motion after sentencing,
including but not limited to an appeal under 18 U.S.C, § 3742 or a motion
under 28 U.S.C, § 2255.

Immigration Consequences

Zamid Lowery understands that, if he is not a citizen of the United
States, his guilty plea to the charged offense will likely result in his being
subject to immigration proceedings and removed from the United States by
making him deportable, excludable, or inadmissible, or ending his
naturalization, The defendant understands that the immigration consequences
of this plea will be imposed in a separate proceeding before the immigration
authorities. The defendant wants and agrees to plead guilty to the charged
offenses regardless of any immigration consequences of this plea, even if this
plea will cause his removal fromm the United States. The defendant
understands that he is bound by his guilty plea regardless of any immigration
Case 2:19-cr-00767-SRC Document 14 Filed 10/22/19 Page 4 of 6 PagelD: 37

consequences of the plea. Accordingly, the defendant waives any and all
challenges to his guilty plea and to his sentence based on any immigration
consequences, and agrees not to seek to withdraw his guilty plea, or to file a
direct appeal or any kind of collateral attack challenging his guilty plea,
conviction, or sentence, based on any immigration consequences of his guilty
plea,

Other Provisions

This agreement is limited to the United States Attorney’s Office for the
District of New Jersey and cannot bind other federal, state, or local authorities.
However, this Office will bring this agreement to the attention of other
prosecuting offices, if requested to do so.

This agreement was reached without regard to any civil or administrative
matters that may be pending or commenced in the future against Zamid
Lowery, This agreement does not prohibit the United States, any agency
thereof (including the Internal Revenue Service and Immigration and Customs
Enforcement), or any third party from initiating or prosecuting any civil or
administrative proceeding against Zamid Lowery.

‘No provision of this agreement shall preclude Zamid Lowery from
pursuing in an appropriate forum, when permitted by law, an appeal, coilateral
attack, writ, or motion claiming that he received constitutionally ineffective
assistance of counsel.

No Other Promises

This agreement constitutes the plea agreement between Zamid Lowery
and this Office and supersedes any previous agreements between them. No
additional promises, agreements, or conditions have been made or will be made
unless set forth in writing and signed by the parties.

Very truly yours,

CRAIG CARPENITO
United States Attoy

f Jonathan W. R
Assistant U.S, Attorney

 
   

 
   
    

APPROVED:
James Donnelly Chief

Violent Crimes Unit
Case 2:19-cr-00767-SRC Document 14 Filed 10/22/19 Page 5 of 6 PagelD: 38

I have received this letter from my attorney, K. Anthony Thomas, Esq. !
have read it. My attorney and I have discussed it and all of its provisions,
including those addressing the charge, sentencing, stipulations, waiver, and
immigration consequences. | understand this letter fully. [hereby accept its
terms and conditions and acknowledge that it constitutes the plea agreement
between the parties. I understand that no additional promises, agreements, or
conditions have been made or will be made unless set forth in writing and
signed by the parties. I] want. to plead guilty pursuant to this plea agreement.

AGREED AND ACCEPTED:

ee aia Date: 5/34/ 900]
Amid Lowery

_ Thave discussed with my client this plea agreement and all of its
provisions, including those addressing the charge, sentencing, stipulations,

waiver, and immigratign consequences, My client understands this plea
agreement fully f. to plead guilty pursuant to it,

Fikes Esq.

Date: 5/30/2019
Case 2:19-cr-00767-SRC Document 14 Filed 10/22/19 Page 6 of 6 PagelD: 39

Plea Agreement With Zamid Lowery
Schedule A
1. This Office and Zamid Lowery agree to stipulate to the following facts:

a. the offense involved (i) a 7.62 x 39-millimeter Palmetto State
Arms PSAK47 semiautomatic rifle, bearing serial number
AKB008365; (ii) a 9-millimeter Glock Model 17 semiautomatic
handgun, bearing serial number SAD 134; (iii} fifty rounds of 9-
millimeter ammunition; and (iv) forty rounds of 7.62 X 39-
millimeter ammunition.

2. To the extent that the parties do not stipulate to a particular fact or
legal conclusion, each reserves the right to argue the existence of and the effect
of any such fact or conclusion upon the sentence.

3. Ifthe sentencing court accepts the factual stipulations set forth
above, both parties waive the right to file an appeal, collateral attack, writ, or
motion claiming that the sentencing court erred in doing so. Otherwise, both
parties reserve the right to file, oppose, or take any position in any appeal,
collateral attack, or proceeding involving post-sentencing motions or writs.
